TAMM, Circuit Judge,
concurring in part and dissenting in part:
I wholeheartedly concur in Judge LUM-BARD’s majority opinion insofar as it demonstrates, I think convincingly, that the Commission could properly classify the rates here in question as “changed” rates, rather than “initial” rates. Regretfully, however, I am compelled to dissent from the novel reasoning and result of the majority, see Majority Op. at 235-236 of 199 U.S.App.D.C., at 817-818 of 617 F.2d, on the question of whether the agency exceeded its authority by issuing one of the challenged orders after the statutory deadline for Commission action.
When, as here, a utility has requested that the effective date for a change in rates be no later than thirty days after the date of filing, it is undisputed that for the Commission to act under section 205(d)-(e) of the Federal Power Act, 16 U.S.C. § 824d(d)-(e) (1976) (amended 1978),1 it must do so within this thirty-day period. See 18 C.F.R. § 2.4(a) (1979). At the end of the thirtieth day, the Commission, by operation of law, loses its power to take action pursuant to this section. Any action after that time is ultra vires and beyond the statutory authority granted by Congress.
Had the Commission issued an order within the prescribed period and desired thereafter to correct an inadvertent error contained in the order, the agency admittedly would have had the ability to rectify the “clerical error” that had been made. See American Trucking Associations v. Frisco Transportation Co., 358 U.S. 133, 144-46, 79 S.Ct. 170, 3 L.Ed.2d 172 (1958). This, however, is not such a case. Here, the majority extends the “clerical error” doctrine to justify the total failure to issue an order within the time period set by Congress as the limit for agency action. No case has been cited in support of this result.
If any administrative agency has the ability to “correct,” as a “clerical error,” the very fact that an order has not been issued, it surely is not the Federal Energy Regulatory Commission. The Commission not only clearly, but emphatically, has stated that it “ ‘acts officially only through its orders as issued by the Secretary.’ ” Public Service Co. of New Mexico, Docket Nos. ER78-337 & ER78-338, at 4-5 (FERC Aug. 28, 1978) (order granting and denying rehearing) (emphasis in original) (quoting High Island Offshore System, Docket Nos. CP75-104, CP75-81, & CP75-16, at 2 (FPC June 4, 1976) (order denying request for conference)). “ ‘Thus, the legal sufficiency of Commission action must, as in the past, be judged solely on the basis of the action itself and any official supporting statement released by the Commission — not on the basis of remarks or observations made prior thereto.’ ” Id. at 5 n.13 (quoting Order Permitting Recording and Photographing of Open Commission Meetings, Docket No. RM78-13 (FERC May 9, 1978)).
An administrative agency must adhere to its own precedents unless, by a reasoned opinion, the agency justifies its determination not to follow the authorities in question. “It is an elementary tenet of administrative law that an agency must either conform to its own precedents or explain its departure from them.” International Union, United Automobile, Aerospace & Agricultural Implement Workers of America (UAW) v. NLRB, 148 U.S.App.D.C. 305, 317, 459 F.2d 1329, 1341 (D.C. Cir. 1972). See K. Davis, Administrative Law of the Seventies § 17.07-4 (1976). Accordingly, even if this court could appropriately decide that agencies generally have the power to “correct” late orders in the fashion attempted here, we cannot do so with respect to *237this agency unless we find that the Commission has justified its decision not to follow the past precedents that are apparently controlling.
The majority makes an effort to avoid these past Commission precedents on the ground that there is a distinction between what the Commission says — for which one looks only to the agency’s order as issued by its secretary — and when it says it — for which one looks to when the Commission votes on the order, at least when the relevant counsel are present and there is no obvious prejudice. Although at first blush the distinction seems tenable, I fear that this is an unfortunate example of the infamous “distinction without a difference.” The. majority suggests that to know when the Commission has acted on a matter, it is permissible to examine the agency’s proceedings prior to the issuance of an order through its secretary, but that the content of that action is determined solely by the order itself. To know when the Commission has acted, however, is meaningless unless we can tell what it did when it acted. Suppose, for example, that the Commission, within the statutory period, voted for an order containing items A and B. One day after the statutory deadline, an order issued containing not only A and B, but also C, an item that had not been previously voted on by the Commission. It would seem self-evident that the agency did not act on item C within the requisite time period, but the only way to determine this, and the only way the majority can say that the Commission acted here within the statutory period, is by doing just what the agency’s precedent categorically precludes: examining the agency’s pre-order proceedings to determine what the agency has done at any given time.2
Even if the majority’s distinction were not so unrealistic, it would nonetheless be no more than a court-made “post hoc rationalization” for the Commission’s failure to adhere to its prior precedents. It is too late in the day to dispute the fundamental proposition that courts cannot adopt “ ‘post hoc rationalizations for agency action’; for an agency’s order must be upheld, if at all, ‘on the same basis articulated in the order by the agency itself.’ ” FPC v. Texaco, Inc., 417 U.S. 380, 397, 94 S.Ct. 2315, 2326, 41 L.Ed.2d 141 (1974) (quoting Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168-69, 83 S.Ct. 239, 245-46, 9 L.Ed.2d 207 (1962)). See SEC v. Chenery Corp., 332 U.S. 194, 196, 67 S.Ct. 1575, 1577, 91 L.Ed. 1995 (1947). Thus, it is the agency that must reconcile its decisions. Here, the Commission clearly was confronted by the apparent conflict with its past precedent. Indeed, two dissenting commissioners decried the agency’s failure to follow this authority: “[The Commission majority’s] rationale cannot be squared with the Commission’s clear pronouncement in a recent order that the ‘Commission acts officially only through its orders as issued by the Secretary.’ ” Florida Power & Light Co., Docket Nos. ER78-566, ER78-567, ER7819, et al., at 5 (FERC Mar. 6, 1976) (order on rehearing denying relief requested by Florida Power & Light Co.) (Smith & Hall, Comm’rs, dissenting in part) (footnote omitted), reprinted in Joint Appendix at 131, 135. Nonetheless, the majority opinion of the. Commission did not even address the apparent conflict with past precedent, let alone conceive a theory like that expounded now by my colleagues.3 We cannot tolerate *238an agency’s having thus “casually ignored” its prior policies and standards. See Greater Boston Television Corp. v. FCC, 143 U.S.App.D.C. 383, 394, 444 F.2d 841, 852 (D.C. Cir.) (Leventhal, J.), cert. denied, 403 U.S. 923, 91 S.Ct. 2229, 29 L.Ed.2d 701 (1971).
As I perceive the majority’s resolution of this issue, it effectively allows the Commission to straddle the administrative fence on the question of how the Commission takes official action. When it works to the agency’s advantage, the Commission can proclaim in the strongest of terms that it acts only through its official orders as issued by its secretary. On the other hand, when a contrary result is more appealing, the Commission can save the day in the name of the “clerical error” doctrine. This inconsistency cannot be squared with the elementary requirement of reasoned agency decision-making.
“[Ajdministrative actions taken in violation of statutory authorization or requirement are of no effect,” City of Santa Clara v. Andrus, 572 F.2d 660, 677 (9th Cir.), cert. denied, 439 U.S. 859, 99 S.Ct. 176, 58 L.Ed.2d 167 (1978), and the absence of prejudice or hardship does not give us a license to extend the power of administrative agencies by judicial fiat. I would find the order to be untimely and beyond the power of the Commission.

. The 1978 amendment to this section, not applicable in this case, increased the thirty-day period to sixty days. See Public Utility Regulatory Policies Act of 1978, Pub.L.No.95-617, tit. II, § 207(a), 92 Stat. 3117.


. The Commission in this case admitted making what it called “minor editorial revisions” after the order was voted on but before it issued. Florida Power & Light Co.. Docket Nos. ER78-566, ER78-567, ER78-19, et at, at 3 (FERC Mar. 6, 1979) (order on rehearing denying relief requested by Florida Power & Light Co.), reprinted in Joint Appendix at 131, 133. 1 assume that if the revisions had not been “minor,” the majority might reach a different re- ' suit, but how are we to know whether the revisions were “minor” or “major” without examining the content of the Commission’s action prior to the issuance of its order?


. In the final paragraph of its opinion, the majority of this court cites Bowman Transp., Inc. v. Arkansas-Best Freight Sys., Inc., 419 U.S. 281, 286, 95 S.Ct. 438, 442, 42 L.Ed.2d 447 (1974), for the indisputably accurate proposition that a court may “uphold a decision of less than ideal clarity if the agency’s path may reasonably be discerned.” See Majority Op. at 235 of 199 U.S.App.D.C., at 817 of 617 F.2d. *238Frankly, the relevance of this statement here simply eludes me, for the Commission said absolutely nothing concerning how its decision might be reconciled with its prior pronouncements, and therefore this court has absolutely nothing from which to “reasonably discern” any analysis that the Commission might have advanced. To divine an agency’s reasoning when none at all is presented “propel[s] the court into the domain which Congress has set aside exclusively for the administrative agency.” SEC v. Chenery Corp., 332 U.S. 194, 196, 67 S.Ct. 1575, 1577, 91 L.Ed. 1995 (1947).